2014 IL App (3d) 130814

                               Opinion filed September 4, 2014
     _____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                   A.D., 2014

     In re E.F.                                         )       Appeal from the Circuit Court
                                                        )       of the 13th Judicial Circuit,
     (The People of the State of Illinois,              )       La Salle County, Illinois.
                                                        )
             Petitioner-Appellee,                       )
                                                        )       Appeal No. 3-13-0814
             v.                                         )       Circuit No. 13-MH-13
                                                        )
     E.F.,                                              )
                                                        )       Honorable Daniel J. Bute,
             Respondent-Appellant).                     )       Judge, Presiding.

     ___________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
             Justices McDade and O'Brien concurred in the judgment and opinion.

                                                   OPINION

¶1           The State filed both a petition seeking to involuntarily commit respondent, E.F., to a

     treatment facility for inpatient mental health treatment and a petition for the administration of

     psychotropic medication. In a single order, the circuit court of La Salle County granted both

     petitions. Respondent appeals from the order, claiming, inter alia, that the trial court failed to

     conduct the necessary hearings as prescribed by statute prior to ordering the administration of

     psychotropic medication. Respondent further claims the State failed to provide him proper

     written notice of the risks and benefits of medications it sought to administer to him or
     alternatives to such treatment. Respondent also argues the court's order fails to properly identify

     which medications, and their corresponding dosages the State is authorized to administer to him.

¶2                                        BACKGROUND

¶3          The State filed its petition seeking involuntary commitment of respondent on October 16,

     2013. The petition specifically alleges that respondent was being detained at Illinois Valley

     Community Hospital pursuant to an emergency admission certificate.

¶4          The petition continued, claiming that respondent is a person with mental illness who, due

     to that illness, is reasonably expected to engage in conduct likely to cause harm to him or others.

     Respondent refused treatment or was not adequately adhering to previously prescribed treatment.

     As such, the State alleged through the petition that it was necessary to involuntarily commit

     respondent for treatment so that he would not cause harm to him or others.

¶5          The petition identified three witnesses who would testify that respondent "stated someone

     is out to get him. Wife states demons are talking to him and are in the walls trying to get him.

     They are telling him to take his life. Convinced wife is in danger."

¶6          While the petition states there was only one certificate of examination attached, it appears

     from the record on appeal that there were actually two certificates of examination attached. One

     examination was conducted by Serge Golber, M.D., and the other by Atul Sheth, M.D. Both

     were conducted on October 14, 2013.

¶7          The certificates note that respondent is in need of immediate hospitalization to prevent

     harm to him. The certificates indicate that respondent is delusional, experienced ideas of

     persecution and was responding to "internal stimuli." The certificates further indicate that the

     respondent is "extremely paranoid" and "thinks people are out to get him." One physician




                                                      2
       described respondent's behavior as "bizarre" and noted that respondent was "responding

       defensively to this paranoia."

¶8            After the State filed its original petition on October 16, 2013, the trial court entered an

       order appointing the public defender to represent respondent, continued the matter until October

       21, 2013, for a mental health hearing, and directed the sheriff to transport respondent to and from

       the Illinois Valley Community Hospital as needed.

¶9            At the October 21 hearing, the State noted that it filed a separate petition that morning

       seeking to allow doctors to administer psychotropic medication. The new petition included a

       treatment program. The hearing began and the State called Dr. Atul Sheth as its first witness.

¶ 10          Dr. Sheth testified that he is a board-certified psychiatrist who examined respondent at

       least four or five times in the month prior to his testimony, as respondent had been visiting

       "several of the different emergency rooms in this area." Dr. Sheth had not seen respondent

       before that time.

¶ 11          Respondent presented at the emergency room "feeling very paranoid about people

       following him and trying to attack him." During these visits, Sheth thought that respondent was

       cooperative. Respondent was given "prescriptions that he never filled." Sheth observed that

       respondent's behavior escalated as the visits continued. Respondent had been given Haldol and

       lorazepam in the emergency room and prescriptions for Geodon in an attempt to treat him on an

       outpatient basis.

¶ 12          On one occasion at the emergency room, respondent grabbed a knife from his wife's

       purse and barricaded himself in a room, refusing any help at that time. Respondent claimed that

       the emergency room was bugged and felt people were watching and recording him.




                                                        3
¶ 13           Dr. Sheth stated that during the last emergency room visit, he concluded that respondent's

       aggression and impulsivity had escalated to a point to where respondent was a danger to himself

       or others. Respondent lacked the ability to reason. Dr. Sheth ultimately diagnosed respondent

       with paranoid schizophrenia.

¶ 14           Dr. Sheth testified that he did not believe continued attempts at outpatient treatment

       would be successful given the attempts in the past. He did not believe respondent to be capable

       of following through on any outpatient recommendations. Dr. Sheth recommended a period of

       commitment of 30 to 60 days. After that period, Dr. Sheth was hopeful that respondent would be

       "insightful enough to be treated on outpatient."

¶ 15           The State rested after Dr. Sheth's testimony. The defense then called respondent's wife,

       Z.F., to testify. Z.F. stated that she had been married to the respondent for nine years. She

       believed a cause of her husband's current condition revolved around his significant struggle with

       alcohol for the past four or five years. He tried to "detox on his own," which led to him seeking

       treatment at various emergency rooms.

¶ 16           Z.F. observed symptoms of jaundice, sweats, rapid heart rate, blood pressure issues,

       swelling of the legs, and "GI" problems in her husband. She attributed all these to his attempts to

       "detox" from his alcohol addiction. She indicated that her husband would routinely start to drink

       again, then abruptly stop. Each attempt to stop drinking resulted in his paranoia progressing.

¶ 17           Z.F. described the paranoia as an expression of not feeling "safe at home or anywhere

       really in general." She admitted respondent went to the emergency room to deal with feelings of

       paranoia, but denied that Dr. Sheth ever sent respondent home with any prescriptions.

¶ 18           Z.F. was at the hospital during one of respondent's visits. Respondent was in the

       intensive care unit "having some paranoia issues" when he grabbed her pocket knife from her



                                                          4
       purse. Respondent then backed up against the wall and "said please, I got to get out of this room.

       Put me in a different room." Eventually the staff and Z.F. obtained the knife from respondent

       and he was transferred to another room.

¶ 19          Z.F. stated she believed her husband would adhere to an outpatient therapy plan. By the

       time she testified at the hearing, he had been hospitalized for approximately one week and she

       could "see him already changing." She claimed all his mental problems were caused by his

       attempts to stop drinking "and now that he has had a week and a half to sober up, I see a change

       in him."

¶ 20          Following closing arguments the court informed the parties that it did not believe

       respondent could "handle this by" himself. It then issued a written order, dated October 21,

       2013, which states:

                             "Following hearing on petition for involuntary mental health

                      treatment, the court hereby finds that the respondent is in need of

                      inpatient mental health treatment. Defendant is remanded to the care

                      and custody of OSF St. Elizabeth for transfer to DHS. Petition for

                      psychotropic medication as outlined is granted, and OSF and DHS

                      may administer medications as noted."

¶ 21          The order concludes by setting another hearing for November 20, 2013, and directs the

       medical providers to provide a progress report to all parties prior to the hearing. Respondent

       appeals.

¶ 22                                          ANALYSIS

¶ 23          The parties agree that the order from which respondent appeals, entered October 21,

       2013, was effective for, at most, 90 days pursuant to section 2-107.1 of the Mental Health and



                                                        5
       Developmental Disabilities Code (the Code) (405 ILCS 5/2-107.1(a-5)(5) (West 2012)) ("In no

       event shall an order issued under this Section be effective for more than 90 days."). The parties

       also agree that, as such, the underlying case is moot.

¶ 24           Respondent, however, requests we address the substance of his appeal under various

       exceptions to the mootness doctrine. The State responds, arguing that we should dismiss this

       appeal as moot, claiming respondent fails to satisfy all the necessary requirements of the

       mootness exception. We review the question of whether a moot case falls within one of the

       exceptions to the mootness doctrine de novo. In re Alfred H.H., 233 Ill. 2d 345, 350 (2009).

¶ 25           "As a general rule, courts in Illinois do not decide moot questions, render advisory

       opinions, or consider issues where the result will not be affected regardless of how those issues

       are decided." Id. at 351. Our supreme court has "never adopted [a] general exception" to the

       mootness doctrine for mental health cases "that some appellate court panels have 'recognized.' "

       Id. at 353. Instead, our supreme court has been clear that mental health cases are to be evaluated

       using a "case-by-case approach" to determine whether one of the mootness exceptions applies.

       Id. at 354.

¶ 26           The Alfred H.H. court outlined three exceptions to the mootness doctrine which are the

       same three invoked by the respondent herein. Those exceptions are: (1) the public interest

       exception; (2) the "capable of repetition yet avoiding review" exception; and (3) the collateral

       consequences exception. We find that the "capable of repetition yet avoiding review" exception

       dictates appellate review of this matter is appropriate. As such, we need not address the parties'

       arguments concerning the other two exceptions.

¶ 27           Before turning to the mootness exception, we note that respondent only appeals from the

       portion of the October 21, 2013, order that allows for the administration of psychotropic



                                                        6
       medication. We find no argument in respondent's brief that the portion of the order involuntarily

       committing him for inpatient mental health services was rendered in error. Specifically,

       respondent alleges the order allowing administration of the medication must be reversed as: (1)

       he was not afforded a hearing separate from his involuntary commitment proceeding as

       mandated by section 2-107.1(a-5)(2) of the Code (405 ILCS 5/2-107.1(a-5)(2) (West 2012)); (2)

       the order did not properly specify what specific medications and doses of those medications were

       allowed as mandated by section 2-107.1(a-5)(6) of the Code (405 ILCS 5/2-107.1(a-5)(6) (West

       2012)), and neither the record nor the order contains the necessary findings of fact as dictated by

       section 3-816(a) of the Code (405 ILCS 5/3-816(a) (West 2012)); and (3) he was not give proper

       written information regarding the side effects of the psychotropic medication as mandated by

       section 2-102(a-5) of the Code (405 ILCS 5/2-102(a-5) (West 2012)).

¶ 28                A. The "Capable of Repetition Yet Avoiding Review" Exception

¶ 29          The "capable of repetition yet avoiding review" exception has two elements. First, the

       challenged action must be of a duration too short to be fully litigated prior to its cessation.

       Alfred H.H., 233 Ill. 2d at 357. Second, there must be a reasonable expectation that the same

       complaining party would be subjected to the same action again. Id.

¶ 30          In the present case, there is no question that the first criterion has been met. As noted

       above, the order from which respondent appeals was limited to 90 days. Both parties agree that

       the first criterion has been met. The only question with regard to this exception is whether there

       is a reasonable expectation that respondent will personally be subject to the same action again.

¶ 31          Respondent argues that given his "history of being in and out of emergency rooms," he

       "could again face involuntary admission and medication proceedings." However, it is not just

       the fact that he may, again, become the subject of involuntary commitment proceedings that



                                                         7
       leads respondent to ask us to review this matter under the mootness doctrine. Respondent argues

       that he may, again, be subject to incorrect application of the statutory guidelines, which must be

       followed prior to a trial court entering an order allowing for the administration of psychotropic

       medication.

¶ 32          One of these guidelines respondent claims was not followed mandates separate hearings

       to determine the issue of involuntary commitment and whether psychotropic medication may be

       administered. 405 ILCS 5/2-107.1(a-5)(2) (West 2012) ("The hearing shall be separate from a

       judicial proceeding held to determine whether a person is subject to involuntary admission but

       may be heard immediately preceding or following such a judicial proceeding and may be heard

       by the same trier of fact or law as in that judicial proceeding.").

¶ 33          Respondent specifically argues that "the trial court could again fail to authorize specific

       medications and dosage ranges, make sufficient findings of fact, and/or hold only one hearing."

       The State does not dispute that the trial court held only one hearing below, in violation of section

       2-107.1(a-5)(2) of the Code. This, respondent claims, satisfies the second prong of the "capable

       of repetition yet avoiding review" exception.

¶ 34          The State simply responds that there is no indication in the record that respondent would

       be subject to another involuntary commitment petition and, therefore, respondent failed to satisfy

       the test for this part of this exception as discussed by our supreme court in Alfred H.H. We

       disagree. Our supreme court's discussion of this exception in Alfred H.H. indicates to us that the

       facts presented herein do fall under the exception to the mootness doctrine.

¶ 35          In Alfred H.H., our supreme court found that the respondent did not satisfy the second

       prong of the "capable of repetition yet avoiding review" exception. Alfred H.H., 233 Ill. 2d at

       360. This was so, however, because the entire basis of respondent's claim therein "is that the



                                                         8
       trial court lacked sufficient evidence to order his involuntary commitment. Respondent does not

       raise a constitutional argument or challenge the interpretation of the statute. Instead, he disputes

       whether the specific facts that were established during the hearing in this specific adjudication

       were sufficient to find respondent was a danger to himself or to others. " Id.

¶ 36          While the respondent herein does not challenge the constitutionality of any section of the

       Code, he absolutely challenges the trial court's de facto interpretation of section 2-107.1(a-5)(2)

       under which the trial court felt comfortable holding a single hearing to determine whether to

       commit respondent and whether to allow medical providers to administer psychotropic

       medication.

¶ 37          The Alfred H.H. court differentiated the facts presented in that matter to the facts

       presented in In re A Minor, 127 Ill. 2d 247 (1989).

¶ 38          In A Minor, our supreme court found the "capable of repetition yet avoiding review"

       exception should be applied to review a moot matter. Id. at 258. The A Minor court considered

       whether the exception should be used to review an otherwise moot appeal of a newspaper that

       had been prohibited from publishing the name of a juvenile charged in a closed criminal

       proceeding. Id. at 259. In holding that the newspaper's appeal did fall within the exception, our

       supreme court reasoned that an appellant need not "demonstrate that the statute will in the future

       be applied in precisely the same circumstances or for precisely the same reasons. Such a

       requirement would mean that no case would ever be 'capable of repetition,' for the simple reason

       that the facts of a future case might be slightly different." Id. Instead, the court noted that it was

       "sufficient that the same statutory provision will most likely be applied in future cases involving

       the same party." Id.




                                                         9
¶ 39           In differentiating Alfred H.H. from A Minor, the Alfred H.H. court stated that, in A Minor,

       it "implicitly reasoned that resolution of the paper's constitutional challenge to the application of

       the statute would have some impact on future cases, as the paper was likely to seek the right to

       publish the name of a juvenile charged in a future case. Simply stated, there must be a

       substantial likelihood that the issue presented in the instant case, and any resolution thereof,

       would have some bearing on a similar issue presented in a subsequent case." Alfred H.H., 233
Ill. 2d at 360.

¶ 40           The State argues that given the lack of evidence of a history of mental illness, respondent

       has failed to meet his burden of showing that there is a likelihood he will, again, be improperly

       subject to a single hearing in violation of the Code. Respondent disagrees, noting that the

       evidence indicates he has been in and out of emergency rooms recently, is an alcoholic, and is in

       poor health. Respondent suggests that there is a good likelihood he will return to an emergency

       room and could, again, be subject to application of section 2-107.1 of the Code. 405 ILCS 5/2-

       107.1(a-5)(2) (West 2012).

¶ 41           Our reading of A Minor, and Alfred H.H.'s analysis of A Minor, indicate to us that

       respondent has satisfied the requirements of both prongs of this exception to the mootness

       doctrine. Therefore, we will address the substance of his appeal.

¶ 42           Before doing so, however, we note that respondent raised none of the issues below that

       he asks us to address for the first time on appeal. Ordinarily, the failure to raise an issue in the

       trial court results in forfeiture of that issue on appeal. People v. Enoch, 122 Ill. 2d 176, 185-86

       (1988). However, we decline to determine that these issues are forfeited. See In re Katarzyna

       G., 2013 IL App (2d) 120807. "In its brief, the State did not claim that respondent forfeited




                                                         10
       review of the issue. As such, the State forfeited any forfeiture argument." Id. ¶ 10 (citing People

       v. De La Paz, 204 Ill. 2d 426, 433 (2003)).

¶ 43            Respondent identifies four specific statute sections that outline procedures he claims were

       not properly followed: section 2-107.1(a-5)(2) (405 ILCS 5/2-107.1(a-5)(2) (West 2012));

       section 2-107.1(a-5)(6) (405 ILCS 5/2-107.1(a-5)(6) (West 2012)); section 3-816(a) (405 ILCS

       5/3-816(a) (West 2012)); and section 2-102(a-5) (405 ILCS 5/2-102(a-5) (West 2012)).

       "Whether substantial compliance with a statutory provision has taken place presents a question

       of law, which we review de novo." (Internal quotation marks omitted.) In re Nicholas L., 407
Ill. App. 3d 1061, 1072 (2011) (quoting In re Laura H., 404 Ill. App. 3d 286, 290 (2010)).

¶ 44                                    B. Section 2-107.1(a-5)(2)

¶ 45            The State concedes that the order allowing medical providers to administer psychotropic

       medication to respondent must be reversed as the trial court failed to hold separate hearings on

       the petition for involuntary commitment and petition to administer psychotropic medication as

       required by section 2-107.1(a-5)(2) of the Code (405 ILCS 5/2-107.1(a-5)(2) (West 2012)). We

       agree.

¶ 46            Section 2-107.1(a-5) states:

                               "(a-5) Notwithstanding the provisions of Section 2-107 of

                       this Code, psychotropic medication and electroconvulsive therapy

                       may be administered to an adult recipient of services on an inpatient

                       or outpatient basis without the informed consent of the recipient

                       under the following standards:

                                  (1) Any person 18 years of age or older, including any

                               guardian, may petition the circuit court for an order authorizing



                                                        11
                              the administration of psychotropic medication and electroconvulsive

                              therapy to a recipient of services. ***

                                                             ***

                                 (2) The court shall hold a hearing within 7 days of the filing

                              of the petition. *** The hearing shall be separate from a judicial

                              proceeding held to determine whether a person is subject to

                              involuntary admission but may be heard immediately preceding

                              or following such a judicial proceeding and may be heard by the

                              same trier of fact or law as in that judicial proceeding." 405 ILCS

                              5/2-107.1(a-5) (West 2012).

¶ 47          The record is clear that the trial court failed to comply with this section of the Code. The

       State filed the petition seeking involuntary commitment on October 16, 2013, and scheduled a

       hearing on that petition for October 21, 2013. As the hearing on the petition for involuntary

       commitment began on October 21, 2013, the assistant State's Attorney representing the State

       informed the court that "this morning I did file with the clerk a petition for administration of

       psychotropic medications." No separate hearing took place.

¶ 48          At the end of the October 21, 2013, hearing, the court entered an order that granted both

       petitions. The order remanded respondent to the care and custody of medical providers and the

       Department of Human Services and also directed those medical providers to administer

       psychotropic medications. We reverse the portion of that order allowing medical providers to

       administer psychotropic medications.

¶ 49                                    C. Section 2-107.1(a-5)(6)




                                                        12
¶ 50          Respondent also argues that the order allowing medical providers to administer

       psychotropic medication to respondent must be reversed for the trial court's failure to specify the

       exact medications and their dosages the providers were to administer to him. Again, we agree.

¶ 51          Section 2-107.1(a-5)(6) states that an order issued under subsection (a-5) of the Code, as

       this order was, "shall designate the persons authorized to administer the treatment" and "shall

       also specify the medications and the anticipated range of dosages that have been authorized and

       may include a list of any alternative medications and range of dosages deemed necessary." 405

       ILCS 5/2-107.1(a-5)(6) (West 2012).

¶ 52          Respondent characterizes the order issued by the trial court in this matter as providing

       "Dr. Sheth carte blanche authority to administer any medication at any dosage." The State makes

       no argument to the contrary. While we disagree with respondent's characterization of the order,

       we find it is not sufficiently specific to comply with section 2-107.1(a-5)(6) of the Code (405

       ILCS 5/2-107.1(a-5)(6) (West 2012)).

¶ 53          We acknowledge that the October 21, 2013, order states that the "petition for

       psychotropic medication as outlined is granted and OSF & DHS may administer medication as

       noted." (Emphasis added.) However, there is no indication in the order or the judge's statements

       on the record for one to determine where the list of medications and dosages are "noted."

¶ 54          We assume that the trial court meant as noted in the document attached to the State's

       petition titled, "Psychotropic Medication." This document identifies both Haldol and a number

       of alternatives to Haldol, as well as corresponding dosage ranges for those medications.

       However, we find that section 2-107.1(a-5)(6) of the Code requires more specificity. 405 ILCS

       5/2-107.1(a-5)(6) (West 2012). With the trial court's order in hand, the mere inclusion of the

       phrase "as noted" would leave a medical provider to wonder "as noted where?" Was the court



                                                       13
       referring to notations in the court file or medical file or both? This could have been remedied by

       incorporating the "psychotropic medications" sheet into the order.

¶ 55           Section 2-107.1(a-5)(6) clearly states that the court's order should "specify the

       medications and the anticipated range of dosages that have been authorized." 405 ILCS 5/2-

       107.1(a-5)(6) (West 2012). This order fails to do so and, as such, we find it does not comply

       with this section of the Code.

¶ 56                                       D. Section 2-102(a-5)

¶ 57           Respondent also argues that the State failed to comply with section 2-102(a-5) (405 ILCS

       5/2-102(a-5) (West 2012)). This section mandates that when requested services include the

       administration of psychotropic medication, "the physician *** shall advise the recipient, in

       writing, of the side effects, risks, and benefits of the treatment, as well as alternatives to the

       proposed treatment, to the extent such advice is consistent with the recipient's ability to

       understand the information communicated." 405 ILCS 5/2-102(a-5) (West 2012).

¶ 58           Respondent argues that the State adduced "no evidence that it provided [respondent] with

       any written information about the side effects, risks, and benefits about the proposed treatment as

       well as alternatives to the proposed treatment." We agree in part and disagree in part with this

       statement.

¶ 59           A document attached to the State's petition signed by Dr. Sheth states, "I affirm that I

       advised the individual, in writing, of the risks and benefits of the proposed treatments." This

       document is uncontroverted evidence that Dr. Sheth relayed the risks and benefits of the

       proposed treatment to respondent in writing. Respondent's attorney possessed the document,

       which contains this statement during Dr. Sheth's testimony, yet never questioned him about it nor

       sought to force the State to produce the writing.



                                                         14
¶ 60          There is no indication in the record, however, that the State provided respondent, in

       writing, with alternatives to the proposed treatment. The Katarzyna G. court stated:

                      "Section 2-102(a-5) of the Code not only ensures that a respondent

                      is fully informed about the risks, benefits, side effects, and

                      alternatives to treatment, but also ensures that the respondent's

                      due process rights are protected. [Citation.] As a result, section

                      2-102(a-5) of the Code must be strictly complied with, so as to

                      secure the liberty interest that a respondent has in refusing invasive

                      medication. [Citation.] Because of this, verbal notice does not

                      constitute compliance with section 2-102(a-5) of the Code, and a

                      respondent cannot waive his right to written notice. [Citation.]"

                      Katarzyna G., 2013 IL App (2d) 120807, ¶ 16.

¶ 61          We find the State complied with the mandate of section 2-102(a-5) (405 ILCS 5/2-102(a-

       5) (West 2012)) to provide written notice of the benefits and risks of the proposed treatment.

       However, the State failed to comply with this section's mandate to provide, in writing,

       alternatives to the proposed treatment.

¶ 62                                       E. Section 3-816(a)

¶ 63          Finally, respondent claims the trial court failed to detail in either the record or the written

       order from which he appeals the necessary findings of fact and law that are required by section

       3-816(a) of the Code. Section 3-816(a) states:

                             "(a) Every final order entered by the court under this Act shall

                      be in writing and shall be accompanied by a statement on the record of

                      the court's findings of fact and conclusions of law." 405 ILCS 5/3-816(a)



                                                        15
                      (West 2012).

¶ 64          Respondent, however, acknowledges the trial court made some findings of fact that are

       contained in the record. Specifically, respondent acknowledges the trial court found "that you

       lack the capacity to give an informed consent for psychotropic medicine" and further found that

       respondent suffered from "a serious mental illness." The trial court went on to state that there

       "has been a deterioration of your ability to function."

¶ 65          The trial court also stated it agreed with the State's assessment that respondent "doesn't

       get any medical treatment" on an outpatient basis, which renders him a "risk to himself." The

       court also agreed with the State's assessment that respondent then deteriorates to the point of

       thinking people are "out to get him," which leads to calling the police and emergency room

       visits. After agreeing with those assessments, the trial court informed respondent of its belief

       that "you just can't handle this by yourself."

¶ 66          Again, respondent claims these statements were insufficient findings of fact and law as

       required by section 3-816(a). Respondent claims the trial court's statements herein were

       analogous to those found lacking in In re James S., 388 Ill. App. 3d 1102 (2009). We disagree.

¶ 67          In James S., the only finding made by the trial court prior to entering the order allowing

       the administration of psychotropic medication was the court's statement that "it found by clear

       and convincing evidence that the respondent was a person subject to the involuntary

       administration of the psychotropic medication and *** so order[ed] according to the medications

       requested in the [p]etition." (Internal quotation marks omitted.) Id. at 1105. The James S. court

       held that this statement failed to comply with the mandate of section 3-816(a). Id. at 1107.

¶ 68          Respondent also cites In re Rita P., 2013 IL App (1st) 112837, to support his contention

       that the trial court's findings failed to meet the requirements of section 3-816(a). The appellate



                                                        16
       court in Rita P. found the trial court's statements lacked sufficient detail to comply with the

       statute. Id. ¶¶ 20, 21. However, after the respondent herein filed his brief on April 8, 2014, our

       supreme court reversed the appellate court's opinion in Rita P. In re Rita P., 2014 IL 115798.

¶ 69          In reversing the appellate court, our supreme court was careful to note that they made no

       comment as to whether the trial court therein complied with the statute. Id. ¶ 42. Instead, the

       Rita P. court held the statute's finding requirement was not mandatory, as the appellate court

       stated, but instead directory: that is, " 'no particular consequence flows from noncompliance.' "

       Id. ¶ 43 (quoting In re M.I., 2013 IL 113776, ¶ 16). " 'In other words, the mandatory/directory

       question simply denotes whether the failure to comply with a particular procedural step will or

       will not have the effect of invalidating the governmental action to which the procedural

       requirement relates.' " Id. (quoting In re M.I., 2013 IL 113776, ¶ 16).

¶ 70          The Rita P. court characterized respondent's challenge by noting:

                      "Indeed, respondent does not argue that the procedures followed in

                      this case— a hearing, after notice, at which respondent was represented

                      by counsel, and had an opportunity to challenge the State's evidence—

                      were compromised because the court expressed only its legal conclusion

                      that the evidence overwhelmingly supported the petition. We cannot

                      make the leap, urged by respondent, that a directory reading will injure

                      the liberty interests the foregoing procedures protect by somehow enabling

                      trial courts to rubber-stamp a psychiatrist's recommendation or authorize

                      administration of psychotropic drugs for improper reasons." Id. ¶ 60.

¶ 71          Turning to the case herein, we note that the findings in the record are considerably more

       specific than those at issue in James S. We find them sufficient. The respondent herein claims



                                                        17
       the trial court's findings are too conclusory, yet fails to identify why. He provides no discussion

       as to what additional findings would be necessary to comply with the statute.

¶ 72                                         CONCLUSION

¶ 73           As noted above, the order appealed from contains two directives: one committing the

       respondent involuntarily for psychiatric treatment and another allowing medical providers to

       administer psychotropic medications. We reverse only that portion of the order pertaining to the

       administration of psychotropic drugs.

¶ 74           The judgment of the circuit court of La Salle County is affirmed in part and reversed in

       part.

¶ 75           Affirmed in part and reversed in part.




                                                        18